393 S.W.2d 408 (1965)
Edward Donalson WEBB, Appellant,
v.
Elwyn Melba WEBB, Appellee.
No. 14600.
Court of Civil Appeals of Texas, Houston.
June 24, 1965.
Rehearing Denied September 9, 1965.
Ted Musick, Houston, for appellant.
Thompson, Hippard, Gibson, Korioth & Tita, David A. Gibson, Houston, for appellee.
COLEMAN, Justice.
This is a suit for divorce brought by the husband. The trial court denied the divorce and awarded $750.00 attorney's fees to the wife and her lawyers.
This appeal is based on the point that the trial court erred in awarding attorney's fees "in that there was no showing of good faith and probable cause or necessity" and in that the awarding of attorney's fees amounted to a division of the community property after a denial of the divorce.
*409 This case is before us without a statement of facts. Appellant's first point is a "no evidence" point which we cannot determine in the absence of a statement of facts. The judgment reflects that evidence was heard. We must presume that it was sufficient to support the judgment rendered. City of Houston v. Adams, Tex.Civ.App., 326 S.W.2d 627, ref., n. r. e.; Thomas v. International Harvester Co., Tex.Civ.App., 325 S.W.2d 832, ref., n. r. e.
In the absence of a statement of facts of findings of fact and conclusions of law, the other point presents the question of whether attorney's fees may properly be awarded where the court denies the husband's petition for divorce. That this can be done in a proper case is no longer an open question in this State. Roberts v. Roberts, 144 Tex. 603, 192 S.W.2d 774.
The judgment of the trial court is affirmed.